DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted on 6/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 13, 15. 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record and the closest of Veenstra et al. (5,736,272) reference don’t disclose a vehicle battery housing mounted on a vehicle having a ladder frame, comprising a first battery accommodating portion disposed in a first space between two side rails constituting the ladder frame and a second battery accommodating portion. The second battery accommodating portion is greater in a vehicle-widthwise dimension than the first battery accommodating portion and connected to the first battery accommodating portion. The second battery accommodating portion is also disposed in a second space. The second space is below the first space in a vehicle-height wise dimension. The vehicle-widthwise dimension of the second battery accommodating portion is greater than a distance between the two side rails, and wherein the vehicle-widthwise dimension of the second battery accommodating portion is smaller than a distance between webs of the two side rails.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618